DETAILED ACTION
This is the first Office action on the merits. Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2019 and 01/29/2021  were considered by the examiner.

Specification
The disclosure is objected to because of the following informality:
Paragraph [0034] is meant to describe FIG. 1, however, it makes mention of several components that are not shown or labelled in the figure (such as controller 1, driving means 2, and rotating mechanism 3) while also failing to label components that are shown, such as rangefinders 43 and 44, the center component 5, and the walls L1 and L2. It seems likely that either the wrong figure or wrong description were entered here. Please amend one of these so the description better reflects the figure being shown.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 makes reference to the “laser direction adjusting module” being in a “first position” and a “second position” to direct the beams in different directions. There is no mention made in the specification of the “laser direction adjusting module” being in different positions, and in fact, it is explicitly stated to be non-rotating, per Paragraph [0060], “The laser positioning apparatus referred to in the present disclosure is capable of measuring the distance in the first direction as well as measuring the distance in the second direction perpendicular to the first direction without rotating the laser positioning apparatus.” It is likely that the claim entered for claim 1 was intended for a different application, as all dependent claims seem to refer to the invention described in the specification. Going forward, claim interpretation for claim 1 will be based on what is described in the specification and is likely the intended invention. Please amend claim 1 to better reflect the invention described in the specification..

In addition to the above reasoning, claims 2-11 are rejected due to claim dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the beam splitter mirror".  There is insufficient antecedent basis for this limitation in the claim. Neither claim 3, nor claim 1 upon which it depends, establishes a beam splitter mirror that this could be referring to, although claim 2 does make mention of this limitation. Please amend the claim to establish antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Honda et al. (US 20040051860 A1).

Regarding claim 1, Honda et al. teaches a laser positioning apparatus, characterized in that the laser positioning apparatus comprises: 

a laser direction adjusting module configured to adjust the first laser to a second laser in a first direction when the laser direction adjusting module is located in a first position (FIG. 14A, beam splitter 11, Paragraph [0078]. First direction can be defined as the vertical outgoing beam.), and adjust the first laser to a third laser in a second direction perpendicular to the first direction when the laser direction adjusting module is located in a second position (FIG. 14A, beam splitter 11, Paragraph [0078]. Second direction can be defined as the horizontal outgoing beam.);
a distance determining module configured to receive the laser reflected or diffused back by the second laser on a surface of a first object to be measured to determine a distance from the laser positioning apparatus to the first object to be measured (FIG. 14A, photo detector 5a and object 2, Paragraph [0078]), and/or receive the laser reflected or diffused back by the third laser on a surface of a second object to be measured to determine a distance from the laser positioning apparatus to the second object to be measured (FIG. 14A, photo detector 5b and object 1, Paragraph [0078]).

Regarding claim 2, Honda et al. teaches the laser positioning apparatus according to claim 1, characterized in that the laser direction adjusting module is configured as a beam splitter mirror (FIG. 14A, beam splitter 11, Paragraph [0078]).

Regarding claim 3, Honda et al. teaches the laser positioning apparatus according to claim 1, characterized in that the beam splitter mirror includes a transflective optical element (FIG. 14A, beam splitter 11, Paragraph [0078]. Beam splitter is inherently transflective as it allows both light transmission and reflection.).


a first receiving objective lens configured to receive and process the laser reflected or diffused back by the second laser on the surface of the first object to be measured (FIG. 14A, photo detector 5a, Paragraph [0078], Photo detector includes a receiving lens assembly.); and
	a first receiver configured to receive the laser processed by the first receiving objective lens (FIG. 14A, photo detector 5a, Paragraph [0078]).

Regarding claim 5, Honda et al. teaches the laser positioning apparatus according to claim 1, characterized in that the distance determining module further comprises: 
a second receiving objective lens configured to receive and process the laser reflected or diffused back by the third laser on the surface of the second object to be measured (FIG. 14A, photo detector 5b, Paragraph [0078], Photo detector includes a receiving lens assembly.); and
	a second receiver configured to receive the laser processed by the second receiving objective lens (FIG. 14A, photo detector 5b, Paragraph [0078]).

Regarding claim 6, Honda et al. teaches the laser positioning apparatus according to claim 1, characterized in that the laser positioning apparatus further comprises: 
a display module configured to display a distance from the laser positioning apparatus to the first object to be measured (FIG. 16A, display unit 75, Paragraphs [0079] and [0080]. This measuring device requires a means of communicating its measured distances with the user, and gives no other methods for this then the display unit.) and/or a distance from the laser positioning apparatus to the second object to be measured (FIG. 16A, display unit 75, Paragraphs [0079] and [0080]. This measuring 

Regarding claim 11, Honda et al. teaches the laser positioning apparatus according to claim 1, characterized in that the laser positioning apparatus further comprises a communicating module configured to receive positioning information (Paragraph [0088]) and/or output the measured position information (Paragraph [0088]).

Regarding claim 12, Honda et al. teaches a laser positioning method, characterized in that the laser positioning method comprises:
adjusting a first laser generated by a laser emitter to a second laser and a third laser by using a beam splitter mirror (FIG. 14A, beam splitter 11, Paragraph [0078]. Vertical and horizontal directions can be defined as the first and second directions respectively.), wherein the second laser and the third laser are perpendicular to each other (FIG. 14A, Paragraph [0078]); and
positioning the laser positioning apparatus with the second laser and the third laser (FIG. 14A, Paragraph [0078], Determines distance to both walls, and distance between them, and thus would inherently have its own position.).

Regarding claim 13, Honda et al. teaches the laser positioning apparatus according to claim 12, characterized in that the laser positioning method further comprises: 
receiving position information to be positioned (FIG. 14A, Paragraph [0078], Receives positioning information from the return beams.); and


Regarding claim 14, Honda et al. teaches the laser positioning apparatus according to claim 12, characterized in that the laser positioning method further comprises: receiving the laser reflected or diffused back by the second laser on a surface of a first object to be measured to determine a distance from the laser positioning apparatus to the first object to be measured (FIG. 14A, photo detector 5a, Paragraph [0078]); and
	receiving the laser reflected or diffused back by the third laser on a surface of a second object to be measured to determine a distance from the laser positioning apparatus to the second object to be measured (FIG. 14A, photo detector 5b, Paragraph [0078]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), in further view of Gupta et al. (US 20160274239 A1).

Regarding claim 7 Honda et al. teaches the laser positioning apparatus according to claim 6.

Honda et al. fails to teach the display module further comprises a prompting module configured to issue a prompt when the distance from the laser positioning apparatus to the first object to be measured satisfies a predetermined requirement, and/or the distance from the laser positioning apparatus to the second object to be measured satisfies the predetermined requirement.

However, Gupta et al. teaches the display module further comprises a prompting module configured to issue a prompt when the distance from the laser positioning apparatus to the first object to be measured satisfies a predetermined requirement (FIG. 2, Provide Notification 267 and Trigger action 270, Paragraphs [0050] and [0054]), and/or the distance from the laser positioning apparatus to the second object to be measured satisfies the predetermined requirement (FIG. 2, Provide Notification 267 and Trigger action 270, Paragraphs [0050] and [0054]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the display module taught by Honda et al. with the notification system taught by Gupta et al. The reasoning for this is that it quickly allows the user to see when a particular distance threshold has been met. This predictably leads to a more user friendly experience, by allowing work to move quicker.

	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), in further view of Böckem et al. (US 20160170024 A1).

Regarding claim 8 Honda et al. teaches the laser positioning apparatus according to claim 1.



However, Böckem et al. teaches the laser positioning apparatus further comprises a direction indicating module configured to determine a position relationship between the second laser and the first object to be measured (FIG. 1, Paragraph [0096], PSD is capable of determining the orientation of the laser), and/or determine a position relationship between the third laser and the second object to be measured (FIG. 1, Paragraph [0096], PSD is capable of determining the orientation of the laser).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Honda et al., with the orientation monitoring and correcting module taught by Böckem et al. The reasoning for this is that if the lasers aren’t hitting their desired targets (for instance, two perpendicular walls) at a perpendicular angle, then it is likely measuring the distance on a slant and returning incorrect numbers. Thus, by having a method to sense and correct the alignment of the laser to ensure it is perpendicular, then it would predictably lead to more accurate measurement results.

Regarding claim 9 Honda et al., modified in view of Böckem et al., teaches the laser positioning apparatus according to claim 8, characterized in that the laser positioning apparatus further comprises a direction adjusting module configured to adjust the laser positioning apparatus according to the position relationship determined by the direction indicating module such that the second laser is perpendicular to the surface of the first object to be measured (Böckem et al., FIG. 1, Paragraphs [0008] and [0096], 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Honda et al., with the orientation monitoring and correcting module taught by Böckem et al. The reasoning for this is that if the lasers aren’t hitting their desired targets (for instance, two perpendicular walls) at a perpendicular angle, then it is likely measuring the distance on a slant and returning incorrect numbers. Thus, by having a method to sense and correct the alignment of the laser to ensure it is perpendicular, then it would predictably lead to more accurate measurement results.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 20040051860 A1), in further view of Lee (US 20150323669 A1).

Regarding claim 10 Honda et al. teaches the laser positioning apparatus according to claim 1.

Honda et al. fails to teach the laser positioning apparatus further comprises a control module configured to control the laser positioning apparatus based on the position relationship between the second laser and the first object to be measured and/or the position relationship between the third laser and the second object to be measured.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Honda et al., with the control system taught by Lee. The reasoning for this is that having a control unit that accounts for the devices position in relation to the measured objects allows for some degree of automation of the laser apparatuses functioning, particularly for elements that might require more speed or precision then a human user could provide, such as fine tuning laser power and wavelength for particular target types and distances. This predictably allows for a greater ease of use with the device when measuring objects. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hariharan (US 5489984 A): Teaches a range finder that uses a beam splitter to allow a single laser source to scan two separate objects at once.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                              

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645